Citation Nr: 1015352	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  03-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for hypothyroidism to 
include as secondary to service-connected hysterectomy with 
bilateral salpingo-oophorectomy.  

2.  Entitlement to an initial rating higher than 10 percent 
for osteoporosis to include the spine and hips.  

3.  Entitlement to an initial compensable rating for 
hemorrhoids. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran, M.P., and G.C.

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2005, the Veteran appeared a hearing before the 
undersigned Acting Veterans Law Judge.  In July 2007, the 
Veteran appeared at a hearing before the undersigned Veterans 
Law Judge.  Transcripts of the hearing are in the Veteran's 
file. 

In November 2005, in February 2007, and in October 2008, the 
Board remanded the claims for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for additional complications 
of osteoporosis, including residuals of a fracture of the 
left 5th finger and other fractures was raised by the record 
in the report of VA examination in September 2009, which is 
referred to the RO for appropriate action. 







FINDINGS OF FACT

1.  Hypothyroidism was not affirmatively shown to have been 
present during service; hypothyroidism as a chronic disease, 
that is, a disease of the endocrine system, was not 
manifested to a compensable degree or more within one year 
from the date of separation from service; hypothyroidism, 
first diagnosed more than one year after service, is 
unrelated to an injury, disease, or event of service origin; 
hypothyroidism was not caused by or made worse by the 
service-connected hysterectomy with bilateral 
salpingo-oophorectomy; and hypothyroidism was not caused by 
or made worse by the cessation of hormone replacement therapy 
for service-connected hysterectomy with bilateral 
salpingo-oophorectomy.

2.  Osteoporosis is manifested by normal range of motion of 
the thoracolumbar spine.  

3.  Osteoporosis is manifested by noncompensable limitation 
of extension of the right hip under Diagnostic Code 5251 and 
satisfactory evidence of painful motion. 

4.  Osteoporosis is manifested by noncompensable limitation 
of extension of the left hip under Diagnostic Code 5251 and 
satisfactory evidence of painful motion.

5.  Before September 24, 2009, hemorrhoids were no more than 
moderate; from September 24, 2009, hemorrhoids are manifested 
by an external hemorrhoid, irreducible with excessive 
redundant tissue, evidencing frequent recurrences. 




CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
service; hypothyroidism as a chronic disease may not be 
presumed to have been incurred during service; and 
hypothyroidism is not proximately due to or aggravated by 
service-connected hysterectomy with bilateral 
salpingo-oophorectomy.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009). 

2.  The criteria for an initial compensable for osteoporosis 
of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, § 4.71a, Diagnostic Codes 5003, 5013, 5242 
(2009).

3.  The criteria for an initial 10 percent rating for 
osteoporosis of the right hip have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, § 4.71a, Diagnostic Codes 5003, 5013, 5251, 5252, 
5253 (2009).

4.  The criteria for an initial 10 percent rating for 
osteoporosis of the left hip have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, § 4.71a, Diagnostic Codes 5003, 5013, 5251, 5252, 
5253 (2009).

5.  Before September 24, 2009, the criteria for an initial 
compensable rating for hemorrhoids have not been met; from 
September 24, 2009, the criteria for an initial 10 percent 
rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 20009); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7336 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), when VA receives a complete or 
substantially complete application for benefits, it will 
notify the claimant of the following: (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA 
will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  


The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters,  dated in January 2004, in August 2004, 
and in November 2008.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, including the underlying claims of service 
connection for osteoporosis and for hemorrhoids, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on her behalf.  The 
notice included the elements of a service connection claim, 
including the effective date of a claim and the degree of 
disability assignable.

On the claim of service connection for hypothyroidism, as for 
the content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

And to the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

On the initial claims for increase, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

And once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.    

On the claim of service connection for hypothyroidism, on the 
theory of direct service connection, in the Remand in October 
2008, the Board asked the RO to make a second request for 
service treatment records, including in-patient and 
laboratory tests at the Navy facility at 32nd Street in San 
Diego, California, from August to December 1973, which were 
identified by the Veteran as records of the diagnosis and 
treatment of hypothyroidism in service.  

In October 2009, the custodian of Federal records reported 
that a search for additional records in 1973 was conducted, 
but no records were found.  In the supplemental statement of 
the case, dated in November 2009, the RO notified the Veteran 
that additional service treatment records for 1973 were not 
found.  

The Veteran was then afforded the opportunity to submit 
additional information or evidence, but she did not.  The 
notice to the Veteran of the unavailability of the records 
sought complies with 38 C.F.R. § 3.159(e).

The Board also asked the Veteran for any documentation 
pertaining to medication for treatment of hypothyroidism 
before 2002, such as a prescription from a physician, 
preferably dating to her time in service.  

In August 2009, the Veteran reported that she was treated by 
a private physician before 2002, but the doctor retired and 
she did not know where her records were.  Without additional 
information and authorization from the Veteran, there is no 
further duty to assist to obtain the private medical records.  
38 C.F.R. § 3.159(c)(1).

As the service treatment records in 1973 are not reasonably 
available, as hypothyroidism is not a condition capable of 
lay diagnosis, which is discussed in detail in the Analysis, 
as the Veteran has not provided evidence of treatment by 
private health-care providers prior 2002 and in the absence 
of credible evidence of continuity of symptomatology, which 
is also discussed in the Analysis, or competent medical 
evidence, suggesting a nexus between hypothyroidism and 
service, but is too equivocal or lacking specificity to 
support a decision on the merits, there is no indication of a 
possible association between hypothyroidism and service, and 
further development of the claim by affording the Veteran 
another VA examination or by obtaining a VA medical opinion 
on the question of direct service connection under the duty 
to assist is not required.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

In June 2008, the Board obtained an opinion from an 
independent medical expert because of the medical complexity 
of the claim of service connection for hypothyroidism due to 
or aggravated by a service-connected disability (secondary 
service).  The Veteran had been afforded an earlier VA 
examination in September 2004, but the nexus opinion was 
inadequate, which prompted the Board to obtain an opinion for 
an independent medical expert.  

After the Veteran was provided a copy of the opinion of the 
independent medical expert, the Veteran submitted additional 
evidence, which was either already of record or cumulative of 
evidence already of record, and waived the right to have the 
additional evidence initially considered by the RO.  The 
Veteran also submitted additional argument. 

As the Veteran has not identified any additional information 
or evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypothyroidism

Facts 

The service treatment records show that in May 1975 the 
Veteran was hospitalized for depression.  On admission, the 
general physical examination and laboratory tests were within 
normal limits.  Medical history during service consisted of a 
back injury and a gynecological infection, but not a thyroid 
problem.  During the hospitalization, the only medication was 
for relief of insomnia.  

On separation examination in July 1975, the Veteran gave a 
history of thyroid trouble, but she indicated that she was 
not on any prescribed medication.  On examination, the 
endocrine system was evaluated as normal.  The examiner did 
not identify either a thyroid abnormality or hypothyroidism 
in the summary of defects and diagnoses.  

After service, VA records show that in February 1976 the 
Veteran was hospitalized for an unrelated medical condition.  
There was no reference to thyroid disease. 

On VA examination in June 1976, the endocrine system was 
evaluated as normal. 

In a rating decision in September 1976, the RO granted 
service connection for chronic vaginal infection with 
endometriosis. 

Private medical records show that in September 1977 the 
Veteran was hospitalized for a diagnostic laparoscopy for 
dysmenorrhea.  Except for hepatitis in 1972 and a back 
problem in 1974, medical history was negative as was a review 
of bodily systems. 

Private medical records show that in April 1979 the Veteran 
was hospitalized for a total hysterectomy and bilateral 
salpingo-oophorectomy due to endometriosis.  Except for 
hepatitis in 1972 and in 1974, medical history was negative 
as was a review of bodily systems.  After the surgery, the 
Veteran was prescribed replacement estrogen. 

In a rating decision in May 1979, the RO amended the service-
connected disability to a total hysterectomy with bilateral 
salpingo-oophorectomy. 

Private medical records show that in February 1982 the 
Veteran was hospitalized for a ventral hernia.  Except for 
hepatitis, past medical history was negative.  Urinary 
difficulty only was noted on a review of bodily systems.  

VA records in June 2002 show that the Veteran was being 
followed for hypothyroidism.  In March 2003, it was noted 
that the Veteran had recently stopped taking her thyroid 
replacement hormone (Synthroid) after being on the agent for 
years.  In September 2003, Synthroid was restarted. 

In a statement in April 2003, the Veteran stated that in the 
summer of 2002 she stopped taking Synthroid, which she had 
been on since she was in the service, 29 years earlier. 

On VA examination in September 2004, the Veteran stated that 
she was diagnosed with hypothyroidism in December of 1973, 
and had been on and off Synthroid ever since.  

In a statement in February 2005, the Veteran stated that in 
the Fall of 1973 she was initially told she had leukemia, but 
several days she was told that there had been a mix-up in the 
lab and she had hypothyroidism, not leukemia.  Also, she 
asserted that hypothyroidism was made worse and aggravated by 
the hysterectomy and the resultant estrogen imbalance, 
requiring estrogen therapy. 

In July 2007, the Veteran testified that in the Fall of 1973 
she went to the doctor because of a lack of energy and upper 
respiratory infection and some blood work was done, that 
initially she was told that she had leukemia, but several 
days later she was told that there had been a mix-up in the 
lab and she had hypothyroidism, not leukemia, and she was 
given medication, and that hypothyroidism had fluctuated over 
the years so that she stopped and started the medication. 

In January 2008, pursuant to 38 C.F.R. § 20.901, the Board 
requested an opinion from an independent medical expert 
because of the medical complexity of the claim of service 
connection for hypothyroidism.  The Board asked for an 
opinion on:

Whether it was at least as likely as not that 
hypothyroidism was either caused by or aggravated by 
estrogen depletion, including hormone replacement 
therapy, or other hormonal changes resulting from the 
service-connected hysterectomy and bilateral salpingo-
oophorectomy.

In June 2008, the independent medical expert (IME), an 
Associate Professor and Director of the Division of 
Reproductive Endocrinology & Fertility at the University of 
Mississippi Medical Center, responded.

After a review of the medical evidence, the IME stated that 
it was unlikely that the bilateral salpingo-oophorectomy was 
the causative factor of hypothyroidism, that it was unlikely 
that the hormonal replacement therapy was the causative 
factor of hypothyroidism, and it was unlikely that the 
cessation of hormone replacement therapy caused or aggravated 
hypothyroidism.

The IME explained that there is no evidence that 
hypothyroidism is caused by menopause or made more difficult 
to control by menopause or estrogen deficiency.  The IME 
stated that thyroid medication may need to be adjusted in a 
patient on estrogen therapy. 

In September 2008, in response to the IME opinion, the 
Veteran reiterated her argument that she was diagnosed with 
hypothyroidism in service in the Fall of 1973. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including endocrinopathies, such as hypothyroidism, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the combat provisions 
of 38 U.S.C.A. § 1154(b) apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Theories of Direct Service Connection 

The RO had been unable to obtain records of treatment in the 
Fall of 1973 during service as identified by the Veteran as 
relevant to the claim of service connection for 
hypothyroidism and the Veteran was notified of the 
unavailability of the records.  

Thereafter the Veteran was afforded the opportunity to try 
and secure alternative evidence of a diagnosis or treatment 
of hypothyroidism prior to 2002, but no such evidence has 
been submitted. 

The available service treatment records alone do not clearly 
establish, that is, affirmatively show, that hypothyroidism 
had onset in service and service connection under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

The service treatment records do show that on separation 
examination in July 1975 the Veteran gave a history of 
thyroid trouble.  And as endocrinopathies, such as 
hypothyroidism, are considered chronic diseases under 
38 C.F.R. § 3.307, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b), apply.

For the showing of chronic disease under 38 C.F.R. § 3.303(b) 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
hypothyroidism as there was a single entry on separation 
examination of thyroid trouble by history, but not 
hypothyroidism, as the Veteran indicated that she was not on 
any prescribed medication, as the endocrine system was 
evaluated as normal, as the examiner did not identify either 
a thyroid abnormality or hypothyroidism in the summary of 
defects and diagnoses, and as there was insufficient 
observation to establish chronicity during service, again a 
single entry on separation examination, the Board finds that 
the fact of chronicity in service under 38 C.F.R. § 3.303(b) 
is not adequately supported by the record. 



To the extent the Veteran is relying on what a health-care 
professional told her in service that she had hypothyroidism, 
what a health-care profession purportedly said, is medical 
hearsay evidence and is too attenuated and inherently 
unreliable to constitute competent evidence.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995) (medical hearsay evidence 
does not meet the threshold of plausibility); see Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal 
concept in determining whether medical or lay evidence may be 
considered, in other words, whether the evidence is 
admissible).

Under 38 C.F.R. § 3.303(b), where as here, chronicity is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required where the condition is 
noted during service.  In this case, the Veteran is competent 
to describe symptoms of an illness.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (a lay statement is competent 
evidence insofar as it relates to symptoms of an illness).  
And the Board accepts her statement on separation examination 
to establish that thyroid trouble, but not hypothyroidism, 
was noted during service. 

After service, the first documentation of hypothyroidism was 
by VA in June 2002. 

The evidence in favor of continuity consists of the Veteran's 
statements and testimony.  In a statement in April 2003, the 
Veteran stated that she had been on Synthroid, which is a 
thyroid replacement hormone, since she was in the service.  
On VA examination in September 2004, the Veteran stated that 
she was diagnosed with hypothyroidism in December of 1973, 
and had been on and off Synthroid ever since.  

In July 2007, the Veteran testified that in the Fall of 1973 
she went to the doctor because of a lack of energy and an 
upper respiratory infection and some blood work was done, 
that initially she was told that she had leukemia, but 
several days later she was told that there had been a mix-up 
in the lab and she had hypothyroidism, not leukemia, and she 
was given medication, and that hypothyroidism had fluctuated 
over the years so that she stopped and started the 
medication, implying continuity.  

In September 2008, the Veteran reiterated her argument that 
she was diagnosed with hypothyroidism in service in the Fall 
of 1973, again implying continuity. 

The evidence against continuity consists of both VA and 
private records, covering the period from 1976 to 1982.  
After service, VA records show that in February 1976 the 
Veteran was hospitalized for an unrelated medical condition, 
but there was no reference to thyroid disease by history or 
finding.  On VA examination in June 1976, the endocrine 
system was evaluated as normal.  Private medical records show 
that in September 1977 the Veteran was hospitalized for a 
diagnostic laparoscopy for dysmenorrhea.  Except for 
hepatitis in 1972 and a back problem in 1974, medical history 
was negative as was a review of bodily systems.  In April 
1979 the Veteran was hospitalized for a total hysterectomy 
and bilateral salpingo-oophorectomy due to endometriosis.  
Except for hepatitis in 1972 and in 1974, medical history was 
negative as was a review of bodily systems.  In February 
19982 the Veteran was hospitalized for a ventral hernia.  
Except for hepatitis, past medical history was negative.  

The absence of symptoms of hypothyroidism from 1975 to 1982 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); see also Dulin v. 
Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. 
Oct. 5, 2007) (The majority in Forshey interpreted negative 
evidence to mean that which tends to disprove the existence 
of an alleged fact.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.).



Also the Veteran's statements and testimony since 2003 that 
she had been on medication for hypothyroidism since service 
are inconsistent with her statements in service and shortly 
after service from 1976 to 1982, including her medical 
history.  In service, in May 1975, the Veteran was 
hospitalized for depression, medical history during service 
consisted of a back injury and a gynecological infection, not 
hypothyroidism, and on separation examination she indicated 
that she was not on medication, when she gave a history of 
thyroid trouble.  

After service, there was no complaint or finding or history 
of hypothyroidism or medication for hypothyroidism during VA 
hospitalized in February 1976, on VA examination in June 1976 
(the endocrine system was evaluated as normal), and on 
private hospitalizations in September 1977, in April 1979, 
and in February 1982.  

Here, the lay evidence of continuity of symptomatology is 
less probative, that is, the evidence is of lesser value to 
prove the existence of continuity than the negative medical 
evidence as no symptoms were documented between 1976 and 1982 
and the lay evidence is inconsistent and lacks credibility in 
light of the entire record. 

In balancing the lay evidence of the Veteran's statements and 
testimony, which lack credibility because of inconsistent 
statements, against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).

For this reason, continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is not established.



Also on the basis of the evidence of record in 1976 as there 
was no complaint or finding or history of hypothyroidism or 
medication for hypothyroidism during VA hospitalized in 
February 1976 or on VA examination in June 1976 (the 
endocrine system was evaluated as normal), hypothyroidism was 
not manifested to a degree of 10 percent or more (Under 
Diagnostic Code 7900, the criteria for a 10 percent rating 
for hypothyroidism are tachycardia, which may be 
intermittent, and tremor, or continuous medication required 
for control) within the one-year presumptive period following 
separation from service in 1975, and service connection for 
hypothyroidism as a chronic disease under 38 U.S.C.A. §§ 1112 
and 1137 and 38 C.F.R. §§ 3.307 3.309 is not established. 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of an illness, lay 
testimony is not competent to prove that which would require 
specialized knowledged or training.  38 C.F.R. § 3.159 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience; and lay evidence is competent if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.); Layno at 470-71 (1994) (lay testimony is competent 
as to symptoms of an illness, which are within the realm of 
personal knowledge).  

Hypothyroidism is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case the law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  Hypothyroidism is not a simple medical 
condition, such as a broken leg, as it requires analysis of 
the results of a thyroid function study.  For this reason, 
the Board determines that hypothyroidism is not a simple 
medical condition that a lay person is competent to identify.

Also while the Veteran is competent to relate a current 
diagnosis, no health-care provider has attributed 
hypothyroidism to the Veteran's service.  

To the extent the Veteran's statements and testimony and the 
testimony of G.C. in July 2007 that she was in high school 
when the Veteran, who was in service, called to say that she 
had leukemia and then the Veteran called several days late to 
say that a second doctor's report showed a thyroid problem 
are offered as proof of the diagnosis of hypothyroidism in 
service, no factual foundation has been established to show 
that either the Veteran or G.C. is qualified through 
education, training, or experience to offer such a medical 
diagnosis.  Therefore the Veteran's lay statements and 
testimony and the lay testimony of G.C. is not competent 
evidence and the statements and testimony are not to be 
consider as favorable evidence on the question of whether 
hypothyroidism was present in service.

Again to the extent the Veteran is relying on what a health-
care professional told her in service that she had 
hypothyroidism, what a health-care profession purportedly 
said, is medical hearsay evidence and is too attenuated and 
inherently unreliable to constitute competent evidence.  
Robinette at 69.

And there in no competent medical evidence that 
hypothyroidism is related to service on direct basis.  



And in the absence of medical evidence suggesting an 
association between hypothyroidism and service, and in the 
absence of credible evidence of continuity of symptomatology, 
there is no possible association with service, and VA is not 
required to further develop the claim by affording the 
Veteran another VA examination or by obtaining a VA medical 
opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

It is the Veteran's general evidentiary burden to establish 
all elements of the claim, including the nexus requirement.  
38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 
(Fed. Cir. 2009).  However, by statute and regulation, the 
Veteran is given the benefit-of-the-doubt, regarding any 
issue material to the claim when there is an approximate 
balance of positive and negative evidence.  38 U.S.C.A. 
§ 5107(b).

In determining whether a Veteran has sufficiently supported a 
claim and similarly whether the benefit-of-the-doubt doctrine 
applies, the entire evidence of record, including all 
pertinent lay and medical evidence is to be considered.

As there is no competent evidence to support the claim of 
service connection on a direct basis, including under 38 
C.F.R. § 3.303(d), considering all the evidence, including 
the lay and medical evidence, the Veteran has not met the 
evidentiary burden to establish all elements of the claim, 
including the nexus requirement under 38 U.S.C.A. § 5107(a), 
and service connection is not established and the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).

Secondary Service Connection 

Service connection on a secondary basis may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a).  
Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

In October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

The Veteran also argues that hypothyroidism was caused by or 
aggravated by, that is, made worse by the service-connected 
hysterectomy with bilateral salpingo-oophorectomy and 
hypothyroidism was caused by or aggravated by, that is, made 
worse by the cessation of hormone replacement therapy for 
service-connected hysterectomy with bilateral 
salpingo-oophorectomy. 

Where as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and 
no factual foundation has been established to show that the 
Veteran is qualified through education, training, or 
experience to offer a medical opinion  competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

As for the medical evidence of record addressing medical 
causation, the competent evidence consists of the opinion of 
an Associate Professor and Director of the Division of 
Reproductive Endocrinology & Fertility at the University of 
Mississippi Medical Center, whom the Board accepts as 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159. 

The independent medical expert expressed the opinion that it 
was unlikely that the bilateral salpingo-oophorectomy, 
resulting from the hysterectomy, was the causative factor of 
hypothyroidism and that it was unlikely that the hormonal 
replacement therapy was the causative factor of 
hypothyroidism, and it was unlikely that the cessation of 
hormone replacement therapy caused or aggravated 
hypothyroidism.

The independent medical expert explained that there is no 
evidence that hypothyroidism is caused by menopause, in this 
case induced by the hysterectomy,  or that hypothyroidism is 
made more difficult to control by menopause or estrogen 
deficiency, that is, made worse.  The medical opinion is 
uncontroverted by competent medical evidence of equal or 
greater weight and opposes the claim.

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, the opinion is a 
reasonable inference based on the Veteran's perceptions and 
her opinion does have some probative value as she indicated 
that she had researched the issues. 

In balancing the opinion of the independent medical expert 
against the Veteran's lay opinion, the Board finds that the 
medical opinion outweighs the Veteran's lay opinion, because 
the independent medical expert is qualified through 
education, training, and experience in the field of 
gynecology to offer an opinion on the specific questions 
posed and the Veteran at most has educated herself on the 
issues in a general way, but lacks the training and 
experience to apply any learned knowledge to the specific 
questions raised. 

As there is no other competent evidence addressing causation 
and for the reasons articulated, the Board concludes that the 
preponderance of the evidence is against the claim that 
hypothyroidism was caused by or aggravated by the 
service-connected hysterectomy with bilateral 
salpingo-oophorectomy, including the cessation of hormone 
replacement therapy, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

II.  Claims for Increase 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Osteoporosis

Rating Criteria

Osteoporosis with joint manifestations under Diagnostic Code 
5013 is rated on limitation of motion of the affected parts 
as degenerative arthritis.  On VA examination in September 
2004, the bone density measurements for osteoporosis were low 
for the spine and hips. 

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Facts 

On VA examination in September 2004, the bone density 
measurements for osteoporosis were low for the spine and 
hips.  The Veteran stated that her most severe bone pain was 
in her hips and that she had hip pain every night from lying 
on her hips.  It was noted that the Veteran was not on 
medication for osteoporosis.
   
VA records show that in June and in August 2005 the Veteran 
complained of bilateral hip pain. 

In July 2007, the Veteran testified that her hips were 
extremely painful and that her hip pain interfered with her 
sleep. 

Spine

On VA examination in September 2009, history included a 
vehicle accident in 1996 in which the Veteran suffered 
compression vertebral fractures in the thoracic spine.  The 
Veteran complained of sharp low back pain on a daily basis, 
but there was no radiating pain, flare-ups, or incapacitating 
episodes.  The examiner noted that the Veteran had normal 
posture and gait.  There was no muscle spasm, atrophy, 
guarding, tenderness, or weakness.  Motor function was 
normal.  The sensory examination and reflexes were normal.  

On range of motion testing, flexion was from 0 to 90 degrees, 
extension was from 0 to 30 degrees, left and right lateral 
flexions were from 0 to 30 degrees, and left and right 
rotations were from 0 to 30 degrees, all without pain.  The 
examiner reported that there was no objective evidence of 
pain on active range of motion and no additional limitation 
with due to pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive motion or use.  There was no 
history of incapacity in the past twelve months.  Activities 
of daily living were affected to the extent the Veteran did 
not exercise and her ability to do chores and shop was 
moderately impaired.  All other activities were either 
unimpaired or mildly impaired. 

Analysis 

Limitation of motion of the thoracolumbar spine under 
Diagnostic Code 5242 is rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) with or without symptoms such as pain, 
whether or not it radiates, stiffness, or aching. 

Under the General Rating Formula, the criteria for a 10 
percent rating are forward flexion of the thoracolumbar spine 
greater than60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height. 

Also any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are rated separately under an appropriate Diagnostic Code.  

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion, right and left, 30 degrees, and rotation, 
right and left, 30 degrees. The combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V. 

On VA examination in September 2009, forward flexion was to 
90 degrees, and the combined range of motion was 240 degrees 
(90 (flexion) +30+30+30+30+30 = 240 degrees).  There was no 
additional limitation of motion with repetitive motion due to 
pain, fatigue, incoordination, weakness or lack of endurance.

As forward flexion is 90 degrees, which is greater than 85 
degrees, the criterion for a 10 percent rating based on 
limitation of flexion is not met, considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion.  As the combined range of motion is 240 
degrees, which is greater than 235 degrees, the criterion for 
a 10 percent rating based on the combined range of motion is 
not met, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.  
38 C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As for the criteria for a 10 percent rating based on muscle 
spasm or guarding, no  muscle spasm or guarding or local 
tenderness was found on VA examination in September 2009.  In 
the absence of such a finding, the criteria for a compensable 
rating are not met. 

And there is no evidence of a vertebral body fracture with 
loss of 50 percent or more of the height for a compensable 
rating. 

As for any associated objective neurologic abnormalities, 
radiating pain or radiculopathy, that is, sciatic pain is 
rated under Diagnostic Code 8520.  Under Diagnostic Code 
8520, the criterion for a 10 percent rating is mild 
incomplete paralysis.  

In this case, objective neurological abnormality was not 
evident on VA examination in September 2009 as the motor and 
sensory functions and reflexes were reported as normal.  In 
light of the normal neurologic findings, the criterion for 
compensable rating under Diagnostic Code 8520 is not met. 



Where as here, limitation of motion of the thoracolumbar 
spines is noncompensable under Diagnostic Code 5242 and the 
General Rating Formula, a rating of 10 percent may be 
assigned where there is limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  As there is no 
objective evidence of limitation of motion confirmed by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, the criteria for a 10 percent rating under this 
criteria or under 38 C.F.R. § 4.59 (a minimum compensable 
rating is warranted for painful motion of an affected joint) 
are not met. 

In accordance with Hart v. Mansfield, the Board has 
determined that a staged rating is not appropriate in this 
case.  And as the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt under 38 U.S.C.A. 
§ 5107(b) does not apply. 

Hips 

On VA examination in September 2009, the Veteran complained 
of bilateral hip pain for which she was taking medication.  
On range of motion testing, flexion was to 125 degrees, 
extension was to 25 degrees, abduction was to 45 degrees, and 
external rotation was to 60 degrees, and internal rotation to 
40 degrees.  There was pain with passive range of motion.  
There was no additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive motion or use.  Activities of daily living were 
affected to the extent that driving was prevented, but 
exercise and sport were moderately impaired and all other 
activities were either unimpaired or mildly impaired.

Analysis 

Limitation of motion of the hip is rated other either 
Diagnostic Codes 5251, 5252, or 5253. 

Under Diagnostic Code 5251, the criterion for a 10 percent 
rating is extension limited to 5 degrees. 

Under Diagnostic Code 5252, the criterion for a 10 percent 
rating is flexion limited to 45 degrees.

Under Diagnostic Code 5253, the criteria for a 10 percent 
rating is abduction limited to where the legs can not be 
crossed; or rotation is limited to where the toe-out is not 
more than 15 degree. 

The normal ranges of motion of the hip are flexion from 0 to 
125 degrees, extension from 0 to 30 degrees, abduction from 0 
to 45 degrees, and external rotation from 0 to 60 degrees, 
internal rotation from 0 to 40 degrees.  See 38 C.F.R. § 
4.71a, Plate II. 

For each hip, as extension is to 25 degrees, which is 
indicative of some limitation of motion, but is greater than 
5 degrees, the criterion for a 10 percent rating based on 
limitation of extension under Diagnostic Code 5251 is not 
met, considering such factors as functional loss due pain, 
weakened movement, fatigability, and painful motion.  

For each hip, as flexion is to 125 degrees, which is greater 
than 45 degrees, the criterion for a 10 percent rating based 
on limitation of flexion under Diagnostic Code 5252 is not 
met, considering such factors as functional loss due pain, 
weakened movement, fatigability, and painful motion. 

For each hip, as abduction is to 45 degrees, which is normal, 
the inability to cross the legs is not shown and the 
criterion for a compensable rating under Diagnostic Code 5253 
is not met, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.

For each hip, as external rotation is to 60 degrees and 
internal rotation is to 40 degrees, each of which is normal, 
rotation to more than 15 degrees is not met under Diagnostic 
Code 5253, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.

Where as here, limitation of motion of either hip is 
noncompensable under Diagnostic Codes 5251, 5252, or 5253, a 
rating of 10 percent may be assigned where there is 
limitation of motion objectively confirmed by findings such 
as satisfactory evidence of painful motion.  There is 
evidence of noncompensable limitation of extension of each 
hip. 

In this case, the Veteran has consistently complained of 
bilateral hip pain throughout the appeal period and painful 
motion was objectively confirmed on the VA examination in 
September 2009.  

For this reason, the criterion for a separate 10 percent 
rating for the right hip and the left hip has been met, 
applying Diagnostic Code 5013 and the provision of Diagnostic 
Code 5003, pertaining to limitation of motion, which is 
noncompensable under Diagnostic Codes 5251, 5252, or 5253, 
but there is limitation of extension and objectively 
confirmed by evidence of painful motion.

In accordance with Hart v. Mansfield, the Board has 
considered a staged rating and has determined that the 
separate 10 percent ratings are assignable since the date 
service connection was granted. 

Hemorrhoids 

Facts 

On VA examination in September 2004, the Veteran stated that 
she had had good sphincter control, and she denied any fecal 
leakage, thrombosis, or bleeding.  On physical examination, 
the rectal lumen was normal.  There was no evidence of anal 
fissures or hemorrhoids or bleeding.  

In July 2005, the Veteran testified that her hemorrhoids were 
painful during flare-ups.  In July 2007, the Veteran 
testified that her hemorrhoids were thrombosed and often 
bled. 

On VA examination on September 24, 2009, the Veteran denied 
fecal incontinence, but she did complain of swelling.  On 
physical examination, there was an external, 1 cm x 1 cm, 
nonthrombotic hemorrhoid, irreducible with excessive 
redundant tissue. 

Analysis 

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under Diagnostic Code 7336, mild or moderate 
hemorrhoids are noncompensable.  The criteria for the next 
higher rating, 10 percent, are external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
The criteria for a 20 percent rating are persistent bleeding 
with secondary anemia or with fissures. 

Before September 2009, on VA examination in September 2004, 
the Veteran stated that she had had good sphincter control, 
and she denied any fecal leakage, thrombosis, or bleeding.  
On physical examination, the rectal lumen was normal.  There 
was no evidence of anal fissures or hemorrhoids or bleeding.  

In the absence of evidence of any external or internal 
hemorrhoids that were large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
the findings do not more nearly approximate or equate to the 
criteria for a compensable rating under Diagnostic Code 7336. 

On examination on September 24, 2009, the pertinent findings 
were an external, 1 cm x 1 cm, nonthrombotic hemorrhoid, 
irreducible with excessive redundant tissue.  The findings 
more nearly approximate the criteria for a compensable or 10 
percent rating under Diagnostic Code 7336.  

In the absence of evidence of hemorrhoids with persistent 
bleeding with secondary anemia or with fissures, the findings 
do not more nearly approximate or equate to the criteria for 
a 20 percent rating under Diagnostic Code 7336.




In accordance with Hart v. Mansfield, the Board has 
determined that a staged rating is appropriate in this case 
as assigned.  


Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular ratings 
are, therefore, adequate, and no referral is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Comparing the disability levels and symptomatology of the 
Veteran's osteoporosis and hemorrhoids, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular consideration is required 
under 38 C.F.R. § 3.321(b)(1).

                                                                     
(The Order follows on the next page.)




ORDER

Service connection for hypothyroidism to include as secondary 
to service-connected hysterectomy with bilateral salpingo-
oophorectomy is denied.   

An initial compensable rating for osteoporosis of the 
thoracolumbar spine is denied. 

An initial 10 percent rating for osteoporosis of the right 
hip is granted, subject to the law and regulations, governing 
the award of monetary benefits.  

An initial 10 percent rating for osteoporosis of the left hip 
is granted, subject to the law and regulations, governing the 
award of monetary benefits.

Before September 24, 2009, an initial compensable rating for 
hemorrhoids is denied. 

From September 24, 2009, an initial 10 percent rating for 
hemorrhoids is granted, subject to the law and regulations, 
governing the award of monetary benefits. 



________________________________         
_______________________________  
        J. Connolly	 			              Mark W. 
Greenstreet  
    Acting Veterans Law Judge    		               
Veterans Law Judge  
     Board of Veterans' Appeals                            
Board of Veterans' Appeals
        
        
        
_______________________________
George E. Guido Jr.
Veterans Law Judge
   Board of Veterans' Appeals


 Department of Veterans Affairs


